Citation Nr: 0205588	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1946 to December 
1952, active duty for training in August 1953, and active 
duty from March 1956 to October 1962.  This matter comes 
before the Board of Veterans' Appeals (Board or BVA) pursuant 
to an order of the United States Court of Appeals for 
Veterans Claims (Court) issued in March 2001.  It was 
previously before the Board on appeal from a November 1992 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a request to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  A Board remand issued in July 
1997 directed the RO to determine if the veteran had reopened 
a claim of entitlement to service connection for residuals of 
a head injury, or any other claim for compensation.  

By a rating decision issued in May 1998, the RO, in pertinent 
part, denied entitlement to service connection for the 
residuals of a head injury.  By a Board decision issued in 
November 1998, the appeal was denied.  The veteran appealed 
that Board decision to the Court.  In April 1999, VA's 
General Counsel (General Counsel) moved to vacate the Board's 
decision and to remand the matter to the Board.  The Court 
issued an order in July 1999, vacating and remanding the case 
to the Board.  

The veteran requested a hearing before the Board, and that 
hearing was conducted in July 1997 by the undersigned Board 
member.  

It does not appear to the Board that notices of disagreement 
or other statements submitted prior to an August 1994 
substantive appeal (VA Form 9) to the Board reflect an intent 
to disagree with a noncompensable evaluation for psychiatric 
disability.  It does not appear to the Board that the August 
1994 substantive appeal requests appellate review of the 
issue of the noncompensable evaluation assigned for a 
psychiatric disability.  The Board does not construe that 
statement as requesting an increased evaluation for a 
psychiatric disability, since the veteran, in essence, 
contends that he has residuals of a head injury rather than 
residuals of a psychiatric disability.  

By a rating decision issued in May 1998, the RO denied 
entitlement to an increased (compensable) evaluation for 
schizophrenia.  

Further, the veteran has repeatedly indicated that he is not 
seeking an increased evaluation for his service-connected 
psychiatric disorder.  Thus, the Board finds that any 
inferred claim for an increased evaluation is a new claim 
which was not addressed in the November 1992 decision 
underlying the Board July 1997 remand.  This issue, 
therefore, requires separate adjudicative action.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The Board refers this issue to the agency of original 
jurisdiction for appropriate action to include ensuring that 
the veteran has appropriate information regarding the method 
and applicable time periods in which to appeal a decision 
including the May 1998 rating decision.  

The veteran contends, including in statements submitted in 
January 1997, November 1997, December 1997, November 1999, 
September 2000 and in March 2001, that he is entitled to 
correction of his service medical records.  In particular, 
the veteran requests that the Board order expunction of all 
references to psychiatric disability from his service 
records.  By statute, authority to correct service department 
records, including medical records, rests with the Secretary 
of the service department.  10 U.S.C.A. § 1552.  VA has no 
statutory authority to change service medical records 
prepared by a service department in any way.  In the absence 
of statutory authority, the Board has no jurisdiction or 
basis on which it may act on the veteran's appeal for 
expunction of materials in service medical records.  
Launinger v. Brown, 4 Vet. App. 214, 216 (1993).  The Board 
notes that, in correspondence from Senator Mike DeWine, dated 
in May 1996, the veteran was informed of the evidence 
necessary to request reconsideration before the Department of 
the Army Board for Correction of Military Records.  

In statements submitted in January 1997, November 1997, 
December 1997, November 1999, September 2000 and March 2001, 
among others, the veteran has requested that VA assist him to 
recover military pay benefits or other benefits he alleges 
were confiscated while he was in service.  The veteran seeks 
to obtain military pay and insurance documents.  He has also 
raised contentions as to his civil service retirement.  The 
veteran has been informed by the RO, and the Board 
reiterates, that VA has no statutory authority over matters 
of military pay during service, disbursements or benefits 
provided during service, or other matters administered by the 
Department of Defense.  Similarly, VA has no statutory 
authority over civil service retirement issues, which are 
administered by a federal agency other than VA.  As to these 
contentions, the Board has no appellate jurisdiction to 
address matters outside the scope of statutory authority in 
title 38, United States Code.  38 U.S.C.A. §§ 301, 501, 511, 
7104 (West 1991 & Supp. 2001).  These issues are, therefore, 
not addressed in this decision.

In December 1999, the Board issued a decision denying the 
veteran's claim.  The veteran appealed again, and in March 
2001, the Court vacated the December 1999 Board decision and 
remanded the matter for additional consideration in light of 
recent legislation.  


FINDINGS OF FACT

1.  Contemporaneous service medical records do not reflect 
that the veteran sustained a head injury in service.  During 
service, all neurologic and radiologic examinations of the 
skull and brain were normal.  

2.  Medical evidence and opinion which supports the veteran's 
claim of entitlement to service connection for residuals of a 
head injury diagnosed in 1980 is based on history provided by 
the veteran that is not corroborated by the contemporaneous 
service records.  

3.  The veteran has not shown that he currently suffers from 
residuals of a head injury causally related to any incident 
of military service.


CONCLUSION OF LAW

The residuals of a head injury were not incurred in or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
The Board notes that the case was remanded by the Court in 
March 2001 specifically for consideration in light of the 
VCAA.  During the development of his claim, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim in letters provided by the RO, the 
statement of the case (SOC), and the letter issued by the 
Board to the veteran in December 2001.  Thus, the Board finds 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's service medical records have been obtained and 
associated with the claims folder.  The veteran was afforded 
VA examinations, and all relevant medical documents for the 
relevant time periods are of record.  VA has also obtained 
records from private sources.  The veteran and his witnesses 
have provided testimony at a hearing before the undersigned 
Board member.  Further, since the Board's now-vacated most 
recent decision, the veteran has asserted that the Board 
should have compelled his ex-wife by subpoena to testify at a 
Board hearing in order to authenticate the existence of a 
$40,000.00 commercial life insurance policy that existed in 
1962; however, the Board has no authority to provide relief 
as to his claim to recover "all converted financial 
assets."  Further, inasmuch as the veteran has requested 
that his ex-wife be subpoenaed in order to provide testimony 
that she observed him handcuffed to a hospital cot at Walter 
Reed Army Medical Center in 1962 while his body was wrapped 
in rose thorns, several items are of note.  First, 38 C.F.R. 
§ 20.711 requires that the request for a subpoena must be 
made 30 days prior to the personal hearing, which does not 
appear to have happened in the instant case.  See 38 C.F.R. 
§ 20.711(d) (2001).  Second, the pertinent regulation 
requires that the evidence sought to be obtained through a 
subpoena is "necessary" evidence which given the 
completeness of the service medical records from 1962, has 
not been demonstrated, and third, it must be demonstrated 
that the necessary evidence cannot be obtained in any other 
reasonable way, which also has not been demonstrated in this 
case.  The veteran has been afforded ample opportunity to 
submit any relevant statement from his ex-wife during the 
pendency of this appeal.  Thus, the Board finds that there is 
no pending motion before it for a subpoena to be issued, and 
no basis upon which to solicit such a motion or to issue a 
subpoena.  Therefore, VA has also satisfied its duty to 
assist the veteran in the development of his claim.

The Board also notes that while the recent legal changes as 
set forth above also amended 38 C.F.R. § 3.156(a), which 
defines "new and material evidence" for VA adjudication 
purposes, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001 as noted.  See 66 Fed. Reg. at 45,620 .  As the 
appellant's claim to reopen was filed in 1993, which is well 
before that date, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.  Further, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.

II.  Service connection claim

The veteran contends that he is entitled to benefits for 
injuries received when he was assaulted by members of the Ku 
Klux Klan in March 1962 while stationed at Fort Benning, 
Georgia.  He asserts that he was abducted from military 
family quarters at that time and then subsequently violently 
tortured at Fort Benning, Georgia and Walter Reed Army 
Medical Center.  The Board notes that, in April 1972, service 
connection for a head injury and wounds of the extremities 
was denied.  By a claim submitted in June 1977, the veteran 
again contended that he was entitled to service connection 
for a head injury incurred in 1962.  The prior denial of that 
claim was continued in April 1978.  

By a claim submitted in January 1979, the veteran sought 
service connection for a head injury incurred in March or 
April 1961, with other statements during the pendency of that 
claim stating that the head injury was sustained in 1962.  
Following denial of that claim by the RO, the veteran 
appealed to the Board.  The Board denied service connection 
for the residuals of a head injury in July 1980.  In November 
1992, the RO denied a request to reopen the claim for service 
connection for head injuries incurred in 1962.  The veteran 
appealed that determination.  Following Board remand of the 
claim in July 1997, the RO determined, in May 1998, that new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to this benefit, and 
adjudicated the veteran's claim on the merits.  

The Board's July 1980 decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104(b).  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In light of recent changes to 38 U.S.C. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation that 
applies in this case, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As noted, pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The Board concurs in the assessment that new and material 
evidence has been submitted in this case since the July 1980 
decision, and that new evidence warrants reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury.  The Board also notes, as further 
discussed earlier, that the duty to assist in factual 
development of the claim has been met.  Thus, the following 
discussion represents de novo review of the veteran's claim, 
on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Evidence of such 
relationship must be medical unless it relates to a condition 
as to which, under the Court's case law, lay observation is 
competent.  

The veteran contends that he sustained head injuries when he 
was abducted and violently tortured and beaten in service in 
1962.  He further contends that these head injuries were not 
documented in his service medical records, and contends that 
an incorrect diagnosis was assigned, because the military did 
not wish to acknowledge that the beating incident had 
occurred.  He testified, at a Board hearing conducted in July 
1997, that his head injuries were so severe that he required 
resuscitation during initial hospitalization.  

In support of the veteran's contentions, [redacted], a 
fellow servicemember, testified that he knew the veteran 
prior to his hospitalization.  When he visited the veteran 
during hospitalization in 1962, he stated that the veteran 
"appeared as though he had suffered mayhem."  Mr. [redacted] 
related that the veteran was lethargic, shuffled, and his 
memory was very poor.         

[redacted] testified that he was familiar with the base at 
which the veteran alleges that the beating occurred, and 
testified that the occurrence of an incident such as the 
veteran alleged had occurred was plausible.  Mr. [redacted] 
further testified that the veteran's account that he was the 
victim of a 1962 beating had remained consistent since he 
first met the veteran in 1963.  

Other evidence of record includes a March 1980 letter from 
Irving Beran, M.D., to Dr. Ronald Wood.  Dr. Beran stated 
that radiologic examination of the veteran's skull disclosed 
a somewhat straight line inner calvarium suggestive of mild 
compression of the anterior high convexity portion of the 
parietal area.    

A March 1981 private medical statement prepared by Ronald 
Wood, M.D., indicated that he first examined the veteran in 
June 1979.  At that time, the veteran complained of chronic 
left orbital headache of many years' duration.  Dr. Wood 
stated that the headaches were caused by a head injury while 
in service.   Dr. Wood further stated that he diagnosed 
agraphia in March 1980, and that radiologic examination 
showing a compression of the parietal area was consistent 
with that diagnosis.

VA medical records dated in April 1981 reflect that the 
veteran reported that a severe accident in 1962 resulted in 
multiple injuries to the extremities and head followed by a 
period of amnesia, and possibly some type of surgery on the 
head.  Subtle but definite signs of left hemisphere 
dysfunction "which are likely to be the residuals of his old 
head injury" were diagnosed.

A May 1981 letter from the VA Chief of Staff disclosed that 
the veteran had physical and other problems which were 
becoming increasingly severe and which "may be" the result 
of an old head injury incurred during military service.

In a private medical statement dated in November 1997, G. S. 
Adebisi Adegbile, M.D., reported that the veteran had been a 
member of his family practice from 1980 to the present, and 
that he was aware of the veteran's history in service and 
subsequent to that time.  Dr. Adegbile stated that the 
veteran "has established a clinical connection between 
injuries received in the military and some of his present 
residual affects of a head injury and other physical injuries 
that military medical records should describe."  Dr. 
Adegbile further opined that the veteran had difficulty in 
writing (agraphia) that appeared to be directly related to a 
left parietal head injury.

On VA examination conducted in April 1998, the veteran 
reported that he sustained a beating by Ku Klux Klan members 
in March 1962.  The veteran reported local treatment for a 
few days followed by transfer to Walter Reed Medical Center.  
He reported treatment of internal hemorrhage, multiple 
fractures, and a fracture of the skull.  The examiner noted 
that review of the complete claims file disclosed that the 
veteran was treated for an acute psychiatric disorder, 
diagnosed as paranoid schizophrenia.  No other diagnoses were 
noted.  The examiner also noted VA diagnosis of agraphia, 
which the veteran reported was due to a beating to the head.  
The veteran manifested a minor tremor of the right arm and 
used his left arm to steady his right wrist.  The examiner 
concluded that, if the veteran had a concussion or contusion 
of the brain, it was not well documented, and that, at most, 
the veteran would have had mild post-traumatic headaches.

The veteran's service medical records are extensive.  The 
service medical records disclose that in late February 1962, 
the veteran sought treatment for shortness of breath and 
palpitations.  Possible hyperventilation was the assigned 
impression.  In early March 1962, he was seen in the 
Emergency Room after missing classes for two days for no 
apparent reason.  The veteran refused to talk, gazed at the 
floor, and was carrying a Bible.  Possible depression was 
diagnosed.  Original nursing notes clearly describe the 
veteran's actions and appearance at the time of admission.  
The nursing notes of records, several pages in length, are 
devoid of any description of physical injuries or complaints, 
and reflect that the veteran was discharged on March 15, 
1962.

Original medical records from Walter Reed General Hospital 
reflect that the veteran was admitted on March 16, 1962.  
Lengthy description of the veteran's appearance, complaints, 
and medical disorders discloses no reference to any physical 
injuries, lacerations, complaints of headache, or the like.  

In April 1962, the veteran underwent EEG 
(electroencephalograph) evaluation of the brain and skull 
series when the veteran reported that he had been struck in 
the head as a youth.  EEG examination disclosed normal awake 
and drowsy patterns; skull series revealed no abnormality.  
The service medical records reflect continued, lengthy, 
psychiatric treatment, through October 1962.  The veteran 
displayed considerable confusion after electric shock 
therapy, but that confusion subsequently cleared.  

The Board notes the veteran's contentions that these records 
have been falsified, so as to omit reference to a beating the 
veteran suffered in March 1962.  However, the original 
records of treatment in February, March, and April 1962 are 
voluminous, written in numerous different styles and colors 
of handwritten, as well as including typewritten notes.  The 
Board has reviewed the admission history and physical, 
physicians' notes, nursing notes, and the other records of 
that hospitalization associated with the claims file.  These 
records appear complete, continuous, and unaltered.  The 
Board notes in particular that these records are entirely 
silent as to any head injury, laceration, or lacerations or 
fractures of the extremities, or any other indicator of 
trauma, except for a reported history of having been struck 
in the head as a youth.  

Post-discharge military, private, and VA examinations 
conducted in 1963 through 1967 discloses diagnosis of 
psychiatric disability, but are devoid of findings or 
opinions consistent with a head injury.  In correspondence to 
the President of the United States, dated in August 1968, the 
veteran alleged that he was "questioned" while stationed at 
Fort Benning in March 1962, and a credit card was turned in, 
affecting his credit rating since.  

In a January 1979 claim, the veteran indicated that he 
sustained wounds to the back and a broken left foot, and that 
he was treated for these injuries at Walter Reed Army Medical 
Center.  He has subsequently in some more recent statements 
specifically indicated that he was, in March 1962, abducted 
from his military family quarters by two individuals who 
presented FBI identifications, that a blindfold was placed 
over his eyes and he was handcuffed, and forced to walk back 
and forth outside, and verbally and physically abused.  He 
has reported that he was then transferred to Walter Reed Army 
Medical Center, handcuffed to a hospital cot while his body 
was wrapped in thorns and that a sergeant used a blackjack to 
beat the thorns into his body.  

The Board has considered the statements and testimony of the 
veteran in which he has expressed his belief that the medical 
records which reflect that he was treated for a psychiatric 
disorder are incorrect or have been falsified, and that the 
correct diagnosis, head injury, was not described because the 
medical providers did not want to document that the veteran 
was beaten by the Ku Klux Klan.  

Although a lay person may be competent to testify that he was 
hit on the head or sustained a beating, there is no evidence 
of record that the veteran has medical expertise to offer 
competent medical evidence as to what his medical diagnosis 
was, or should have been, during a period of hospitalization 
from March 1962 to October 1962.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Since he has no 
apparent medical expertise in this matter, the lay opinion of 
the veteran does not provide a probative basis upon which to 
make any finding as to the origin or development of 
currently-diagnosed residuals of a head injury.  

The Board has considered the testimony of the two witnesses.  
The Board notes that neither of the veteran's witnesses 
testified that they observed a beating, heard from persons 
other than the veteran that a beating had occurred, or 
observed lacerations or other visible injury to the veteran's 
head.  In the absence of a visible head injury, the Board 
finds that the lay testimony of the two witnesses is not 
highly probative as to whether the veteran incurred head 
injury as alleged in March 1962, in the context of the 
negative service medical record.  

Moreover, Mr. [redacted] testified only that he concluded that 
the veteran must have been the victim of "mayhem" because 
of his poor memory, lethargy, and shuffling gait.  There is 
no evidence of record to establish that Mr. [redacted] has the 
expertise to diagnose or provide competent medical evidence 
as to the etiology of the memory problems or other symptoms 
he observed.  While a lay person might provide persuasive 
evidence about observations of visible signs of injury, the 
evidence provided by the witness in this case is not highly 
probative.  

Mr. [redacted] testimony that a beating such as the veteran 
described could have taken place at the base on which the 
veteran was stationed is credible.  However, this testimony 
is not persuasive evidence that the veteran sustained such a 
beating, given the extensive medical evidence reflecting that 
the veteran was treated for a psychiatric disorder without 
reference to physical injuries.  

Additionally, the Board notes that Mr. [redacted] testified that 
the veteran's account of an incident in which he received 
head injuries had remained consistent since he was told of 
the incident by the veteran in 1963.  The Board notes that 
persuasive evidence of consistency of description of an 
incident involving physical assault would enhance the 
veteran's credibility and increase the persuasiveness, or 
weight, of the veteran's statements and testimony.  However, 
Mr. [redacted] testimony is not sufficient to persuade the 
Board that the veteran's description of the incident has 
remained consistent over time, where differing descriptions 
of the incident provided by the veteran in writing are 
associated with the claims file.  

The May 1981 statement of the VA Chief of Staff states only 
that the veteran's disabilities "may be" the result of a 
head injury incurred in service, but the Chief did not 
actually provide either a medical opinion that a head injury 
was incurred in service or a medical diagnosis of current 
residuals of a head injury.  

Dr. Beran, who provided a March 1980 diagnosis of possible 
compression in the parietal area, did not provide a medical 
opinion as to the onset of that compression.  Thus, his 
opinion is not persuasive evidence to link the 1980 diagnosis 
of compression to the veteran's service, where that active 
service had ended more than 15 years earlier.  

The March 1980 statement of Dr. Wood makes it clear that his 
opinion that the veteran manifested residuals of a head 
injury incurred in service was based on history provided to 
him by the veteran, without review of service medical 
records.  Thus, that statement is not probative of the 
veteran's claim.

Dr. Adegbile's statement reflects that the veteran "has 
established" a clinical connection between injuries in 
service and a present agraphia, but does not specifically 
state that Dr. Adegbile agrees that such clinical connection 
is present.  The Board notes that the RO, in November 1997 
correspondence requested that Dr. Adegbile submit the 
treatment records upon which his opinion was based.  
Additional medical records dated between 1988 and 1997 from 
the Free Pike Medical Center, with which Dr. Adegbile was 
associated, were later submitted.  Those records include an 
October 1988 entry with the veteran's reported history of 
having been "severely injured" while in service in the 
early 1960's sustaining "head and multiple injuries."  This 
report also includes a reported history of a head fracture 
with subsequent head surgery on the left.  The veteran also 
apparently reported that he sustained injuries to the right 
elbow, right ankle, left great toe and right ring and little 
fingers.  It was also reported that the veteran had an 
unusual experience of being used in a medical experiment in 
which a device was implanted into his stomach and later 
retrieved, and in which adrenaline was injected 
"intracardiac."  It was also noted that all of this was 
"covered up" and the veteran was discharged with the 
"improper" diagnosis of schizophrenia.  Objectively, the 
examiner noted a linear indentation in "fronto-occipital 
fashion" along the medical aspect of the left skull.  The 
assessment was old service-connected injuries.  

Clearly, Dr. Adegbile specifically stated in his letter that 
the veteran had been a member of his family practice at 
different periods, but only since 1980.  Further, there is no 
indication that Dr. Adegbile's opinion is based on anything 
other than the history as reported by the veteran since a 
review of the contemporaneous service medical records clearly 
do not reflect that the veteran sustained any such head 
injury in service.  Therefore, his opinion which purports to 
date the onset of a left parietal head injury to the 
veteran's military service is not persuasive.  In particular, 
the Board notes that more than 15 years had elapsed following 
the veteran's service before the first documented evidence of 
medical diagnosis of a head injury, in 1980.  

The April 1981 VA medical records which provide an opinion 
relating a diagnosis of left hemisphere dysfunction to 
residuals of a head injury reflect that the opinion was not 
based on a review of the veteran's medical and service 
records, but rather was based on history provided by the 
veteran.  These records are of little probative value to 
support the veteran's claim.  Similarly, later VA medical 
records reflecting that the veteran incurred a head injury in 
service are based solely on the appellant's own lay version 
of the veteran's medical history.  These opinions, 
statements, or notations, therefore, have no probative value.  
When a medical opinion relies at least partially on an 
appellant's rendition of medical history, the Board is not 
bound to accept the medical conclusions offered, as they have 
no greater probative value than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board notes the veteran's repeated contentions that 
records pertaining to the veteran's military pay, insurance, 
savings account assets, and other financial documents are 
missing.  However, there is no allegation that these 
documents, in and of themselves, would provide medical or 
other evidence to support the veteran's contention that he 
sustained a head injury rather than a psychiatric illness in 
March 1962.  

The Board also notes that the veteran contends that he wanted 
a formal hearing regarding the report of the Physical 
Evaluation Board (PEB) in 1962 and that such hearing was 
denied.  However, the veteran has not indicated that he has 
any evidence, other than his own statements or testimony, 
which could be or could have been provided.  The Board has 
considered the voluminous and extensive statements and 
testimony of the veteran associated with the claims file.  
The veteran has not identified any additional competent 
medical evidence relevant to his claim that has not been 
obtained or that he has not had the opportunity to submit. 

There is no persuasive medical evidence during service or 
proximate to service to support the veteran's assertion that 
he sustained a beating in service which resulted in head 
injury.  In fact, the medical evidence of record clearly 
contradicts the veteran's accounts of such an incident.  In 
particular, the veteran contends that, in addition to the 
head injury, he sustained various other injuries, including a 
back wound and a fracture of the left foot or toes.  However, 
the service medical records and post-service records are 
devoid of evidence of a head injury or any other physical 
injury in March 1962.  

The veteran contends that the service medical records have 
been altered or falsified to omit the correct facts and 
diagnosis.  The Board recognizes that medical records may not 
reflect all aspects of an individual's medical treatment at 
all times.  Moreover, the Board does not discount the 
possibility that, if the circumstances alleged by the veteran 
in 1962 had occurred, the medical records might not clearly 
reflect the actual occurrence.  However, the Board notes 
that, not only are the service medical records devoid of any 
reference to a head injury, there is no reference to 
treatment of a back wound, a fracture of the foot, or any 
other claimed physical problem.  Moreover, the post-service 
records reflect do not reflect that the veteran described 
such injuries during medical examinations and treatment.  
While the veteran claims that he has evidence of the physical 
injuries he sustained when he was purportedly tortured in 
1962, there is no medical evidence supportive of this 
assertion. 

Given the extensive, voluminous nature of the original 
service medical records associated with the claims file, the 
contradictory reports over the years by the veteran of the 
events in 1962, the clear medical evidence in 1962 reflecting 
that no head injury or diagnosable residual of head injury 
was present, in comparison with the relatively weaker, less 
persuasive evidence provided by veteran, it would be 
unreasonable for the Board to find that the veteran incurred 
a head injury in service in March 1962, as the veteran has 
alleged.  

In contrast, the Board notes that the opinion provided by the 
VA examiner who conducted the April 1998 examination was 
based on all evidence of record as well as on examination of 
the veteran.  That examiner specifically stated that, if the 
veteran did incur head injuries in 1962, those injuries were 
not well-documented.  He further opined that, if the veteran 
suffered injuries of a type not requiring notation in the 
medical records, those injuries would not likely be 
sufficiently severe to cause the present residuals.  The 
examiner further noted that the service medical records 
establish that the veteran suffered from a disorder other 
than head injury residuals in 1962.  The Board finds that 
this evidence, which tends to disprove the veteran's claim, 
is the most persuasive evidence of record.  

The Board finds that the medical evidence against the claim 
far outweighs the medical evidence in support of the claim.  
The Board does not find the veteran's statements and 
testimony, or the testimony of his two witnesses, are 
sufficiently persuasive, in light of the evidence as a whole, 
to establish that the veteran incurred a head injury in 
service in 1962 which may reasonably be related to residuals 
of a head injury diagnosed in 1980, in the absence of 
persuasive medical or other evidence or opinion of record 
supporting such a relationship.  

In reaching the determination that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a head injury, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  The 
Board notes that, if there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim, a reasonable doubt arises 
regarding the onset of a head injuries and residuals thereof.  
Such doubt must be resolved in favor of the veteran.  The 
Board is of the opinion that there is no approximate balance 
of positive and negative evidence in this case and that the 
clear preponderance of the evidence negates any reasonable 
doubt and is against the veteran's claim for service 
connection for residuals of a head injury.



ORDER

Service connection for residuals of a head injury is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

